ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-190 concluding that WILLIAM C. GASPER, *421JR., formerly of WHITING, who was admitted to the bar of this State in 1979, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed March 15, 2001, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to reduce fee agreement to writing), RPC 1.15(a) (failure to safeguard client funds), RPC 1.15(b) (failure to return client property, negligent misappropriation of client funds) and RPC 1.15(d) (failure to comply with recordkeeping requirements);
And the Disciplinary Review Board having determined that respondent should not be reinstated to practice until all ethics matters now pending against him are concluded;
And good cause appearing;
It is ORDERED that WILLIAM C. GASPER, JR., is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent not be reinstated to the practice of law until all ethics matters now pending against him are concluded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.